Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-3, 5-9, 11-13, 17, 20-21, 25, 28-29, 32, 35-37 and 41-44, in the reply filed on 08 January 2021 is acknowledged. Applicant’s election of m1006, comprising the VH region of SEQ ID NO: 1 and the VL region of SEQ ID NO:2 as the species of antibody is also acknowledged.  Claims 8, 18-19, 38, 40, 45 and 48-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 January 2021.
3.	The requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The response filed 08 January 2021 has been entered in full.  Claims 8, 18-19, 38, 40, 45 and 48-52 have been withdrawn as discussed supra. Therefore, claims 1-3, 5-9, 11-13, 17-21, 25, 28-29, 32, 35-38, 40-45 and 48-52 are pending, and claims 1-3, 5-7, 9, 11-13, 17, 20-21, 25, 28-29, 32, 35-37 and 41-44 are the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 19 June 2019, 08 August 2019 and 21 May 2020 have been considered by the examiner.
Improper Markush
6.	Claims 1, 3 and 5 are rejected (and dependent claims 2, 6-7, 9, 11-13, 17, 20-21, 25, 28-29, 32, 35-37 and 41-44 are also rejected) on the judicially-created basis that is contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claims are directed to antibodies which comprise a heavy chain complementarity determining region and a light chain complementarity determining region from one of 2 recited clones (clone 13 or 22). The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the amino acid sequences of the CDRs for the various antibodies share no structural similarity and therefore, there is no substantial structural feature and a common use that flows from the substantial structural feature. For example, see pp. 19-22 of the specification which provides the various CDRs for the different clones. Therefore, there is no substantial structural feature which provides for a common use. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112 (Written Description)
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 8.	Claims 1-2, 6-7, 9, 11-13, 20-21, 25, 28-29, 32, 35-37 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	The claims are drawn quite broadly to an isolated monoclonal antibody that binds Fms-like tyrosine kinase 3 (FLT3), or an antigen-binding fragment thereof, comprising: a variable heavy (VH) domain and a variable light (VL) domain, wherein the VH domain of the antibody comprises the complementarity determining region (CDR) sequences of SEQ ID NO: 1 and the VL domain of the antibody comprises the CDR sequences of SEQ ID NO: 2; a VH domain and a VL domain, wherein the VH domain of the antibody comprises the CDR sequences of SEQ ID NO: 5 and the VL domain of the antibody comprises the CDR sequences of SEQ ID NO: 6; a VH domain and a VL domain, wherein the VH domain of the antibody comprises the CDR or a VH domain comprising the CDR sequences of SEQ ID NO: 18 (emphasis added). The claims also recite compositions and methods of treatment utilizing the same. Thus, the claims have been broadly interpreted by the Examiner as reading upon an extremely large genus of antibodies that are defined only by a partial structure and a desired function/activity.
10.	The specification discloses 5 antibodies that are defined by particular amino acid sequences for the heavy and light chain variable regions (See pp. 18-22).  These antibodies, designated as antibody m1006-m1009 and m1012, are disclosed as binding specifically to FLT3.  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies encompassed by the claims define by only the VH domain, that have the same binding specificity and functional activity.
11.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen [us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results 
12.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of a heavy chain variable region comprising CDRs having the amino acid sequences of SEQ ID NO:13-15, respectively, and a light chain variable region comprising CDRs having the amino acid sequences of SEQ ID NO:18-20, respectively, to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding Par2 and antagonize its activity.
13.	It is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid 
14.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular 
15.	In the absence of sufficient direction and guidance, the disclosure of a limited number of species of antibodies does not provide sufficient written description for the entire genus of modified immunoglobulin molecules encompassed by the claims in view of the evidence cited supra.
16.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
17.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
18.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
19.	Therefore, only an antibody comprising a variable heavy (VH) domain and a variable light (VL) domain, wherein the VH domain of the antibody comprises the complementarity determining region (CDR) sequences of SEQ ID NO: 1 and the VL domain of the antibody comprises the CDR sequences of SEQ ID NO: 2, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Summary
20.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
February 27, 2021